

114 S111 IS: Protect America’s Cities from Government Blacklist Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 111IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Heller introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prohibit a Federal agency from establishing or implementing a policy that discourages or
			 prohibits the selection of a resort or vacation destination as the
			 location for a conference or event, and for other purposes.1.Short
 titleThis Act may be cited as the Protect America’s Cities from Government Blacklist Act of 2015.2.Limitation on
			 certain travel and conferences policies of agencies of the United
 StatesAn agency of the Government of the United States may not establish or implement a policy that discourages or prohibits the selection of a location for travel, an event, a meeting, or a conference because the location is perceived to be a resort or vacation destination.